Title: To Thomas Jefferson from David Stone, 19 June 1807
From: Stone, David
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Windsor 19th. June 1807.
                        
                        Enclosed I take the liberty to lay before You two Letters which an absence of some weeks from home has
                            prevented me receiving till this day. Mr Hawks the Writer of one is the Collector at Newbern And Mr Gaston is a
                            distinguished Counsellor of the same place. I have not the pleasure. of a personal acquaintance with Mr Pasteur but
                            entertain no doubt from the candor and intelligence of the Gentlemen whose Letters are enclosed that if the office of
                            Marshall remains to be filled and he should be selected to fill it he will honorably and faithfully discharge the duties
                            of it. 
                  I have the honor to be With the Highest Respect & Consideration Your Humble Servant
                        
                            David Stone
                            
                        
                    